                                          Case 5:20-cv-09085-VKD Document 20 Filed 03/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     THERESA BROOKE,                                    Case No. 20-cv-09085-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER DIRECTING DEFENDANT TO
                                                   v.                                       SHOW CAUSE RE FAILURE TO
                                  10
                                                                                            COMPLY WITH GENERAL ORDER 56
                                  11     ALPS GROUP INC.,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to General Order 56, the Court issued an initial scheduling order requiring the

                                  14   parties to conduct a joint site inspection within 60 days of the service of the complaint. Dkt. No.

                                  15   4. Plaintiff Theresa Brooke served defendant Alps Group Inc. (“Alps”) on December 21, 2020.

                                  16   Dkt. No. 8. The parties were therefore required to conduct the joint site inspection by February

                                  17   19, 2021.

                                  18          On March 19, 2021, Ms. Brooke filed an administrative motion seeking to compel Alps to

                                  19   engage in the joint site inspection. Dkt. No. 19. Alps did not respond to the motion.

                                  20           Accordingly, defense counsel Jamie Gross is ordered to show cause why the Court should

                                  21   not impose monetary or other sanctions against her and/or her client for failure to comply with the

                                  22   Court’s order. A written response to this Order must be filed by April 2, 2021. The Court will

                                  23   hold a hearing on this Order to Show Cause on April 6, 2021 at 10:00 a.m. via Zoom webinar in

                                  24   Courtroom 2, Fifth Floor, 280 South First Street, San Jose, California 95113.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 26, 2021

                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge
